In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for alternative writ of prohibition to prevent respondents from proceeding in the matter captioned “Cuyahoga Cty. Bar Assn., Relator v. James P. Celebrezze, Respondent," before the Board of Commissioners on Grievances and Discipline of the Supreme Court, case No. 92-19, pending final resolution of this action in prohibition,
IT IS ORDERED by the court that said motion be, and the same is hereby, granted, effective March 17, 1993.
IT IS FURTHER ORDERED by the court that consideration of the matters presented in case Nos. 93-43, 93-44 and 93-460 is deferred until further order of the court.
Wright, J., not participating.